      Case 2:19-cv-00402 Document 25 Filed on 11/10/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 10, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ALHAKIM HAIDER,                              §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-402
                                             §
LORIE DAVIS,                                 §
                                             §
        Respondent.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Jason B. Libby’s Memorandum and

Recommendation (M&R), entered on July 1, 2020. (D.E. 22). The M&R recommends that

the Court grant Respondent’s motion for summary judgment and dismiss this action. It is

further recommended that a Certificate of Appealability be denied.

       The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General Order

No. 2002-13. No objection has been filed. When no timely objection has been filed, the

district court need only determine whether the magistrate judge’s memorandum and

recommendation is clearly erroneous or contrary to law. United States v. Wilson, 864 F.2d

1219, 1221 (5th Cir. 1989) (per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A.

H-14-2700, 2015 WL 3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the Magistrate

Judge, the filings of the parties, the record, and the applicable law, and finding that the

M&R is not clearly erroneous or contrary to law, the Court ADOPTS the M&R in its

1/2
      Case 2:19-cv-00402 Document 25 Filed on 11/10/20 in TXSD Page 2 of 2




entirety. (D.E. 22). Accordingly, Respondent’s motion for summary judgment (D.E. 20) is

GRANTED, and this action is DISMISSED. Accordingly, a Certificate of Appealability

is also hereby DENIED.

       SO ORDERED.


                                              DAVID S. MORALES
                                              UNITED STATES DISTRICT JUDGE

Dated: Corpus Christi, Texas
       November 10, 2020




2/2
